Exhibit 10.52

 

LOGO [g278852exa1.jpg]

550 Hills Drive

Suite 210

Bedminster, NJ 07921

Tel: 908-731-0700

Fax: 908-731-0701

www.gaincapital.com

November 10, 2009

Dear Daryl:

On behalf of GAIN Capital Holdings, Inc. (the “Company”), I am pleased to offer
you employment as Corporate Controller and Chief Accounting Officer of the
Company on the terms and subject to the conditions set forth in this letter (the
“ Agreement”).

1. Title and Duties. You will to serve as the Corporate Controller and Chief
Accounting Officer of the Company and will report to and accept direction from
the Chief Financial Officer of the Company regarding projects and activities to
be completed by you for the Company during the Employment Period (as defined
below). You will (a) serve the Company diligently, competently and to the best
of your abilities, (b) devote substantially all of your time and attention to
the business of the Company and its affiliates, (c) maintain a satisfactory
level of performance of your duties, and (d) not undertake any other duties that
conflict with these responsibilities. You will render such services as may
reasonably be required of you to accomplish the business purposes of the
Company, and such duties as may be assigned to you from time to time and which
are appropriate for your position at the Company.

2. Term. Your employment with the Company will commence on or before
December 14, 2009 (such actual date, the “Start Date”) and will continue until
terminated in accordance with Section10 below (the “Employment Period”). This
offer will expire if this employment letter and attached non-compete agreement
is not executed and returned (via fax to 866-716-4607) by 5pm on Friday,
November 13, 2009.

3. No Conflicts. You represent and warrant to the Company that your acceptance
of employment and the performance of your duties for the Company will not
conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Agreement.

4. Salary and Benefits. While you are employed with the Company, your annual
base salary will be $180,000. Your base salary will be payable in accordance
with the general payroll practices of the Company. During the Employment Period,
you will be eligible to



--------------------------------------------------------------------------------

receive an annual performance review, and thereafter, you will be entitled to
such base salary as the Company may from time to time establish in its sole
discretion. During the Employment Period, you will be eligible to participate in
the Company’s health, dental, 401(k), and other benefit plans generally
available to Company employees from time to time. Nothing in this Agreement or
otherwise shall prevent the Company from amending or terminating any bonus,
incentive, equity compensation, retirement, welfare or other employee benefit
plans, programs, policies or perquisites from time to time as the Company deems
appropriate. You will be provided with such other executive perquisites as may
be provided to other senior executive officers of the Company, if any.

5. Bonus. In addition to your base salary, you will be eligible to participate
in the Company’s Management Bonus Program for each calendar year during the
Employment Period on such terms and conditions as are in effect for such program
in any given calendar year during the Employment Period (currently paid
quarterly). Bonus payments are based on both Company performance and the level
of achievement of the applicable performance goals relative to the
pre-established targets, as determined by the Compensation Committee in its sole
discretion.

Your target annual bonus for any calendar year during the Employment Period will
be established by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) at 40% of your annual base salary (bonus
payment for current calendar year will be pro-rated).

6. For purposes of this Agreement, the term “Cause” shall mean: (a) conviction
or plea of no contest to a felony, (b) continuing neglect, refusal or failure to
perform your material duties to the Company (other than a failure resulting from
your incapacity due to physical or mental illness), (c) misconduct in the
performance of your duties to the Company, (d) breach of any written
non-competition, non-disclosure or non-solicitation agreement in effect with the
Company, or (e) refusal to carry out directives or instructions of the Board of
Directors or the Chief Financial Officer of the Company that are consistent with
the scope and nature of your duties and responsibilities set forth herein.

7. Equity Compensation. During the Employment Period, you will be eligible to
participate in certain long-term equity incentive programs established by the
Company for its employees, including the 2006 Equity Compensation Plan (or a
successor thereto), at levels determined by the Compensation Committee in its
sole discretion, commensurate with your position.

In addition, on the next scheduled Company grant date after your start date
(timing of which to be determined by the Compensation Committee but will
coincide with grant date determined for all other 2009 grants), you may be
granted an equity award pursuant to and subject to the terms and conditions of
the Plan (or successor plan). The equity grant shall represent a number of
shares of the Company’s common stock (or if the equity grant is a stock option,
the Black-Scholes value for the stock option) equal to approximately $75,000,
based on the current stock price of a share of Company common stock on the date
of grant. The equity grant will vest in accordance with a vesting schedule that
is consistent with other grants under the Plan (or successor plan) and will be
subject in all respects to the terms of the Plan and agreement evidencing such
grant.

 

- 2 -



--------------------------------------------------------------------------------

(a) Change of Control. The provisions of the Equity Plan applicable to a Change
of Control shall apply to your initial equity grant, and, in the event of a
Change of Control, all outstanding units held by you, from your initial grant
only, will become fully vested on the effective date of the change of control,
consistent with the requirements of section 409A of the Code.

8. Vacation. During the Employment Period, you will be entitled to vacation,
holiday and sick leave at levels commensurate with those provided to other
employees of the Company, in accordance with the Company’s vacation, holiday and
other pay-for-time-not worked policies; provided, however, that you will be
entitled to not less than three (4) weeks (which equals fifteen 20 business
days) paid vacation each calendar year, prorated in respect of any period of
employment of less than twelve (12) months in a calendar year (including the
2009 calendar year).

9. Termination.

(a) The Company may terminate your employment at any time. The Company will
provide you with thirty (30) days advance written notice of such termination,
except in the event of termination for Cause. You may terminate employment at
any time upon thirty (30) prior written notice to the Company.

(b) For purposes of this Agreement, the term “Cause” means: (i) conviction or
plea of no contest to a felony, (ii) continuing neglect, refusal or failure to
perform your material duties to the Company (other than a failure resulting from
your incapacity due to physical or mental illness), (iii) misconduct in the
performance of your duties to the Company, (iv) breach of any written
non-competition, non-disclosure or non-solicitation agreement in effect with the
Company, or (v) refusal or failure to carry out directives or instructions of
the Board of Directors or the Chief Executive Officer of the Company that are
consistent with the scope and nature of your duties and responsibilities set
forth herein.

10. Severance Benefits. If at any time after your first eighteen (18) months of
service (from start date) or within one (1) year after a Change of Control (as
defined in the Equity Plan), the Company involuntarily terminates your
employment other than (i) for Cause, (ii) on account of your death or (iii) on
account of your disability (and disability for this purpose will mean your total
and permanent disability under the terms of the Company’s long-term disability
plan, whether or not you participate in such plan), subject to your continued
compliance with the Restrictive Covenants Agreement (as defined in Section 9)
and your execution (and non-revocation) of a release of all claims against the
Company and its affiliates, in a form provided by the Company (the “Release”),
you will receive a lump sum cash payment equal to six (6) months of your base
salary in effect at the time of your termination of employment. This lump sum
payment will be paid to you within 30 days after the effective date of your
termination of employment, subject to your delivery to the Company of an
effective Release.

 

- 3 -



--------------------------------------------------------------------------------

11. Restrictive Covenant Agreement. As a condition of your employment, you will
be required to execute the Employee Non-Disclosure, Assignment of Developments,
Non-Competition and Non-Solicitation Agreement (the “Restrictive Covenants
Agreement”), attached hereto as Exhibit A. The Restrictive Covenants Agreement
shall survive the termination of this Agreement and your employment by the
Company for the applicable period(s) set forth therein.

12. Application of Section 409A of the Internal Revenue Code. This Agreement is
intended to comply with the “short-term deferral” exception to section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). Payments may only be
made under this Agreement upon an event and in a manner permitted by section
409A or an exemption, to the extent applicable. All payments to be made upon
termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A and if you are a “specified
employee” (as defined in section 409A of the Code) at the time of your
termination of employment, payments will be postponed as necessary to avoid any
penalty sanction under section 409A of the Code. For purposes of section 409A,
each payment made under this Agreement will be treated as a separate payment. In
no event will you, directly or indirectly, designate the calendar year of a
payment.

13. Entire Agreement. This Agreement together with the Restrictive Covenants
Agreement, sets forth the entire understanding between you and the Company and
supersedes any and all prior agreements and understandings with respect to the
subject matter hereof.

14. Modification; Waiver; Severability. This Agreement cannot be changed,
modified, extended or terminated except by a written amendment executed by you
and by a duly authorized officer of the Company. The failure of either party to
enforce any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach. If any portion
or application of this Agreement should for any reason be declared invalid,
illegal or unenforceable, in whole or in part, by a court of competent
jurisdiction, such invalid, illegal or unenforceable provision or application or
part thereof shall be severable form this Agreement and shall not in any way
affect the validity or enforceability of any of the remaining provisions or
applications.

15. Successors. The terms and provisions of this Agreement will be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of you and the Company, except
that your duties and responsibilities under this Agreement are of a personal
nature and may not be assigned or delegated.

16. Tax Withholding. All payments under this Agreement will be made subject to
applicable tax withholding, and the Company will withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold.

17. Governing Law. This Agreement will be governed by and interpreted under the
laws of the State of New Jersey without giving effect to any conflict of laws
provisions.

 

- 4 -



--------------------------------------------------------------------------------

[Signature Page to Follow]

If these terms are agreeable, please signify your acceptance below and return
one copy to me.

Sincerely,

GAIN Capital Holdings, Inc.

 

/s/ Glenn Stevens

   

/s/ Henry Lyons

Glenn Stevens     Henry Lyons President and Chief Executive Officer     Chief
Financial Officer Agreed and accepted:    

/s/ Daryl J. Carlough

   

November 10, 2009

Daryl J. Carlough     Date

[Signature Page to Employment Agreement]

 

- 5 -